Title: London July 16, 1786. Sunday.
From: Adams, John
To: 


       At Hackney, heard a Nephew of Dr. Price, who is settled at Yarmouth.
       It may be of Use to minute miscellaneous Thoughts like Selden, Swift &c.
       It is an Observation of one of the profoundest Inquirers into human Affairs, that a Revolution of Government, successfully conducted and compleated, is the strongest Proof, that can be given, by a People of their Virtue and good Sense. An Interprize of so much difficulty can never be planned and carried on without Abilities, and a People without Principle cannot have confidence enough in each other.
       Mr. Langbourne of Virginia, who dined with Us on Fryday at Col. Smiths, dined here Yesterday. This Gentleman who is rich, has taken the Whim of walking all over Europe, after having walked over most of America. His Observations are sensible and judicious. He walks forty five or fifty miles a day. He says he has seen nothing superiour to the Country from N. York to Boston. He is in Love with N. England, admires the Country and its Inhabitants. He kept Company with the King of Frances Retinue, in his late Journey to Cherbourg. He says the Virginians have learned much in Agriculture as well as in Humanity to their Slaves, in the late War.
      